

115 HR 3118 IH: Iran and Hizballah Western Hemisphere Prevention Act of 2017
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3118IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. Duncan of South Carolina (for himself, Mr. Espaillat, Mr. McCaul, Mr. Donovan, Mr. DeSantis, Mrs. Torres, Mr. Suozzi, Mr. Schneider, Mr. Yoho, Mr. Smith of New Jersey, and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prevent further access of Iran and Hizballah into the Western Hemisphere, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Iran and Hizballah Western Hemisphere Prevention Act of 2017. 2.FindingsCongress finds the following:
 (1)On June 26, 2017, Ali Issa Chamas, a dual Paraguayan-Lebanese national reportedly with ties to Hizballah, was indicted by a Miami Federal grand jury for drug trafficking after being arrested in the Tri-Border Area of Argentina, Paraguay, and Brazil for allegedly trying to smuggle cocaine to the United States.
 (2)On June 8, 2017, the Department of Justice announced the arrest of Ali Kourani and Samer El Debek for attempting to provide support to Hizballah, including in Panama, which involved locating the United States and Israeli Embassies and casing security procedures at the Panama Canal.
 (3)In April 2017, Commander, United States Southern Command, Admiral Kurt Tidd testified to Congress that as a continuing state sponsor of terrorism, Iranian involvement in the Western Hemisphere is always a matter of concern [and] with the easing of economic sanctions, Iran may be seeking to rebuild its relationships in the region.
 (4)In February 2017, the United States imposed sanctions on Venezuelan Vice President Tareck El Aissami, designating him as a drug kingpin for facilitating narcotics to the United States. A subsequent CNN investigation linked El Aissami to 173 Venezuelan passports and IDs that were issued to individuals from the Middle East, including people connected to the terrorist group Hezbollah.
 (5)In September 2016, Iranian President Hassan Rouhani conducted his first visit to Latin America, visiting Venezuela and Cuba. In the same month, Iran’s Foreign Minister Javad Zarif also visited Bolivia, Chile, Cuba, Ecuador, Mexico, Nicaragua, and Venezuela.
 (6)In February 2016, a Federal prosecutor in Argentina alleged that Special Prosecutor Alberto Nisman’s death in January 2015 was a homicide. Nisman had previously published two reports documenting Iranian activities in several countries in the region and filed a judicial complaint against former Argentine President Cristina Fernández de Kirchner for minimizing Iranian involvement in the 1994 terrorist attack against the Argentine-Israeli Mutual Association (AMIA) that killed 85 people.
 (7)In February 2016, the U.S. Drug Enforcement Administration (DEA) announced the disruption of a Hizballah network as part of DEA’s Project Cassandra, which affirmed that members of Hizballah’s External Security Organization Business Affairs Component (BAC) had established business relationships with South American drug cartels, such as La Oficina de Envigado.
 (8)According to the Department of State’s 2015 Country Report on Terrorism, Hezbollah maintains a presence in the Western Hemisphere with members, facilitators, and supporters engaging in activity in support of the organization, which includes efforts to build Hezbollah’s infrastructure in South America and fundraising, both through licit and illicit means.
 (9)In 2015, former Commander, United States Southern Command, General Kelly testified to Congress that our limited intelligence capabilities make it difficult to fully assess the amount of terrorist financing generated in Latin America, or understand the scope of possible criminal-terrorist collaboration.
 (10)In November 2014, Brazilian media published police reports that revealed that Hizballah helped a Brazilian prison gang, the First Capital Command (PCC), obtain weapons in exchange for the protection of prisoners of Lebanese origin tied to Hizballah. Those same reports also found that Lebanese traffickers tied to Hizballah helped sell C4 explosives that the PCC allegedly stole in Paraguay.
 (11)In November 2014, Peruvian counterterrorism police arrested Mohammed Amadar, a Lebanese citizen, who was reportedly a Hizballah operative, after finding traces of explosive materials and detonators at his home. His targets reportedly included places associated with Israelis and Jews in Peru, the Israeli embassy in Lima, and Jewish community institutions.
 (12)Hizballah is classified by the Department of State as a Foreign Terrorist Organization, but multiple reports have found that Hizballah has significant and expanding ties to transnational organized crime, drug trafficking, and money-laundering activities in the Western Hemisphere, including partnerships with Mexico’s Los Zetas, Colombia’s Revolutionary Armed Forces of Colombia (FARC), and Brazil’s Primeriro Comando de la Capital.
 (13)As of June 2017, the United States has sanctioned 11 individuals and four companies in the Tri-Border Area of Argentina, Paraguay, and Brazil for their involvement with Hizballah’s terror finance networks. However, multiple reports show that despite United States measures, some of these individuals who are Specially Designated Global Terrorists (SDGTs) under Executive Order 13224 of September 2001 continue to have access to the global financial system.
 3.Statement of policyCongress declares that it is the policy of the United States to continue the policy outlined in the Hizballah International Financing Prevention Act of 2015 (Public Law 114–102) and the government-wide strategy outlined in Countering Iran in the Western Hemisphere Act of 2012 (Public Law 112–220) to prevent further penetration of Iran and Hizballah into the Western Hemisphere and prioritize United States diplomatic efforts to engage countries in the Western Hemisphere to disrupt and degrade Hizballah’s illicit networks operating in the region.
 4.DefinitionsIn this Act: (1)Western hemisphereThe term Western Hemisphere has the meaning given such term in section 4(1) of the Countering Iran in the Western Hemisphere Act of 2012 (Public Law 112–220; 22 U.S.C. 8701 note).
 (2)Relevant congressional committeesThe term relevant congressional committees has the meaning given such term in section 4(2) of the Countering Iran in the Western Hemisphere Act of 2012 (Public Law 112–220; 22 U.S.C. 8701 note).
 (3)HizballahThe term Hizballah has the meaning given such term in section 102(f) of the Hizballah International Financing Prevention Act of 2015 (Public Law 114–102; 50 U.S.C. 1701 note).
 (4)Hostile activitiesThe term hostile activities means any activities that promote anti-American or undemocratic views that threaten United States national security through government-to-government, private sector, nongovernmental organizations, or public diplomacy engagement.
			5.United States strategy to prevent hostile activities by Iran and disrupt and degrade Hizballah’s
			 illicit networks in the Western Hemisphere
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the relevant congressional committees a strategy to prevent hostile activities by Iran and disrupt and degrade Hizballah’s illicit networks in the Western Hemisphere that—
 (1)identifies Department of State priorities, in coordination with other executive branch agencies, for defining United States policy to protect United States interests from Iranian and Hizballah threats in the Western Hemisphere;
 (2)involves a whole-of-government approach led by the Secretary of State, in coordination with other executive branch agencies, to ensure that information-sharing, interdictions, arrests, investigations, indictments, sanctions, and designations related to Hizballah individuals or networks in the Western Hemisphere are integrated, coordinated, and publicly communicated by the United States in a manner that supports United States interests;
 (3)outlines a counter-network disruption campaign that includes the input of other executive branch agencies and that uses all appropriate United States national tools;
 (4)describes Iranian and Hizballah activities in the Western Hemisphere, their relationships with transnational criminal organizations in the region, their use of the region’s commodities trade to engage in illicit activities, and their use of Latin American and Caribbean visas, including through Citizenship by Investment Programs to seek admittance into the United States, as well as a plan to address any security vulnerabilities to the United States;
 (5)includes a review of all relevant United States sanctions that relate to Hizballah’s activities in Latin America and the Caribbean and an assessment of their use, effectiveness, and any capability gaps;
 (6)includes a review of the use of the Department of State’s rewards program under section 36 of the State Department Basic Authorities Act (22 U.S.C. 2708) to obtain information related to Latin America-based Hizballah operatives and illicit networks and an assessment of the effectiveness of this program for targeting Hizballah in the Western Hemisphere;
 (7)includes a review of all relevant United States sanctions on financial institutions in Latin America and the Caribbean that engage in activities outlined by section 102 of Hizballah International Financing Prevention Act of 2015 (Public Law 114–102; 50 U.S.C. 1701 note) and an assessment of the use of the authorities outlined, their effectiveness, and recommendations for improvement;
 (8)describes Hizballah criminal support networks, including country facilitation, in the Western Hemisphere and outlines a United States approach to partners in the region to address those illicit networks and build country capacity to combat the transnational criminal activities of Hizballah; and
 (9)includes a review of the actions of governments in the Western Hemisphere to identify, investigate, and prosecute Latin America-based Hizballah operatives, and enforce sanctions either personally or to their business interests of Latin America-based Hizballah operatives as well as recommendations for United States action towards governments who refuse to impose sanctions or who willingly facilitate Latin America-based Hizballah illicit activities.
 (b)FormThe strategy required by subsection (b) shall be submitted in unclassified form to the greatest extent possible but may include a classified annex.
			6.United States bilateral and multilateral engagement on Hizballah in the Western Hemisphere
 (a)Bilateral engagementNot later than 90 days after the date of the enactment of this Act, the President shall instruct the Secretary of State to prioritize United States diplomatic engagement with countries in the Western Hemisphere to increase cooperation and build governments’ capacity to prevent hostile activities by Iran and disrupt and degrade Hizballah’s illicit networks operating in the region. Such diplomatic engagement may include—
 (1)efforts to target and expose illicit networks, arrest perpetrators, freeze assets, and attack Iran and Hizballah’s use of illicit networks using international trade and banking systems;
 (2)efforts to revoke or deny visas from those implicated in Hizballah activity in the region, including lawyers, accountants, business partners, and service providers and politicians who knowingly facilitate or fail to take measures to counter Hizballah’s illicit finance in their own jurisdictions;
 (3)efforts to assist willing nations with the development of counter-organized crime legislation, the strengthening of financial investigative capacity, and a fully-vetted counter-organized crime judicial model in places plagued with corruption; and
 (4)efforts to persuade governments in the region to list Hizballah as a terrorist organization. (b)Multilateral engagement (1)In generalTitle I of the Hizballah International Financing Prevention Act of 2015 (Public Law 114–102; 129 Stat. 2206; 50 U.S.C. 1701 note) is amended by adding at the end the following:
					
						103.Diplomatic initiatives
 (a)Sense of congressIt is the sense of Congress that— (1)the designation of Hizballah as a terrorist organization by the Gulf Cooperation Council represents a positive step; and
 (2)the United States should provide necessary technical and other advice to the states of the Gulf Cooperation Council to enhance the effectiveness of that designation.
 (b)Diplomatic initiativesNot later than 90 days after the date of the enactment of this section, the President shall instruct—
 (1)the United States Permanent Representative to the Organization of American States to work to secure support at the Organization of American States for a resolution that would declare Hizballah as a terrorist organization and address Hizballah’s illicit networks operating in the region;
 (2)the United States Ambassador to the Organization for Security and Cooperation in Europe (OSCE) to work to secure a report on compliance by participating states with OSCE Decision Number 1063, the Consolidated Framework for the Fight Against Terrorism, in regard to Hizballah, with particular focus on the mandate to suppress the financing of terrorism, including its links with money-laundering and illegal economic activities, especially as it relates transatlantic relations, including with Latin America and the Caribbean; and
 (3)United States diplomats to work with international forums, including the Financial Action Task Force, to identify government entities within Latin America and the Caribbean that provide support, facilitation, or assistance to individuals affiliated with Hizballah in the Western Hemisphere.
 (c)ReportNot later than 90 days after the date of enactment of this section, and every 180 days thereafter for a period not to exceed 3 years, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report describing efforts of the United States Permanent Representative to the Organization of American States with respect to matters described in subsection (b)(1), efforts of the United States Ambassador to the Organization for Security and Cooperation in Europe with respect to the matters described in subsection (b)(2), and efforts by United States diplomats with respect to the matters described in subsection (b)(3)..
 (2)Clerical amendmentThe table of contents for the Hizballah International Financing Prevention Act of 2015 is amended by inserting after the item related to section 102 the following new item:
					
						
							Sec. 103. Diplomatic initiatives..
 7.Congressional oversight briefingsThe Secretary of State provide to the relevant congressional committees annual briefings that review Department of State efforts to implement the strategy to prevent hostile activities by Iran and disrupt and degrade Hizballah’s illicit networks in the Western Hemisphere under section 5 and United States bilateral and multilateral engagement with respect to Hizballah in the Western Hemisphere in accordance with section 6 and the amendments made by section 6.
		8.Regulatory authority
 (a)In generalThe President shall, not later than 120 days after the date of the enactment of this Act, promulgate regulations as necessary for the implementation of this Act and the amendments made by this Act.
 (b)Notification to congressNot less than 10 days before the promulgation of regulations under subsection (a), the President shall notify the relevant congressional committees of the proposed regulations and the provisions of this Act that the regulations are implementing.
 9.SunsetThis Act shall terminate on the date that is 30 days after the date on which the President certifies to Congress that Hizballah meets the requirements described in section 303 of Hizballah International Financing Prevention Act of 2015 (Public Law 114–102; 50 U.S.C. 1701 note).
		